 1
     TONI WHITE (SBN 210119)
 2
     PO Box 1081
 3   El Dorado, CA 95623
     Tel: (530) 885-6244
 4
     Attorney for defendant
 5
     KARI SONOVICH
 6

 7                             IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA            )                NO. 2:14-CR-00023 JAM
10                                       )
11
     Plaintiff,                          )                AMENDED ORDER SEALING THE
                                         )                REQUEST TO SEAL, EXHIBIT K AND
12   v.                                  )                EXHIBIT M TO DEFENDANT'S MOTION
                                         )                FOR REDUCTION OF SENTENCE
13
     SONOVICH,                           )                PURSUANT TO COMPASSIONATE
14                                       )                RELEASE
     Defendant.                          )
15                                       )
     ___________________________________ )
16

17

18          This amended proposed order clarifies that Ms. Sonovich seeks to have exhibits K and M
19
     sealed as opposed to exhibits K through M.
20
            Pursuant to Local Rule 141(b), and based upon the representation contained in the Request
21
     to Seal filed by defendant Kari Sonovich, IT IS HEREBY ORDERED that Defendant's Request to
22

23   Seal and Exhibits K and M to Defendant's Motion to Reduce Sentence Pursuant to Compassionate

24   Release Motion filed as ECF DOC Number 112 shall be SEALED until further order of this Court.
25

26
     DATED: June 21, 2021                           /s/ John A. Mendez
27
                                                    THE HONORABLE JOHN A. MENDEZ
28                                                  UNITED STATES DISTRICT COURT JUDGE




                                                    -1-
